Citation Nr: 0416581	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
macular degeneration of the left eye.


REPRESENTATION

Appellant represented by:	Jay Simons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on December 1, 
2003 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  Service connection for macular degeneration of the left 
eye was most recently denied by the Board in a decision dated 
in December 1969.

2.  Evidence submitted since the December 1969 Board decision 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for macular degeneration of the left eye.

3.  The medical evidence does establish that veteran's 
macular degeneration of the left eye is related to service.


CONCLUSION OF LAW

1.  The December 1969 Board decision is final.  38 U.S.C 
§ 4004(b) (1964); 38 C.F.R. § 19.104 (1969); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
macular degeneration of the left eye and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Macular degeneration of the left eye was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material evidence to reopen

Entitlement to service connection for macular degeneration of 
the left eye was most recently denied by the Board in a 
decision dated in December 1969.  That decision is final.  
38 U.S.C § 4004(b) (1964); 38 C.F.R. § 19.104 (1969); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2003).  Service connection was 
denied because there was no evidence that the veteran's eye 
disability was related to service or related to an accident 
in service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself of in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for macular 
degeneration of the left eye was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in 1969 includes 
VA treatment notes, a VA examination in April 2002, a VA 
examination in March 2003, records from the veteran's private 
physician Dr. Zalaznick, opinions from Dr. Zalaznick and Dr. 
Berger, and the veteran's testimony at his hearing.  The VA 
treatment notes indicate the veteran is complaining of vision 
problems in his left eye, which he attributes to an airplane 
crash in service.  The April 2002 VA examination report 
indicates that the veteran's vision loss is consistent with 
old trauma.  The March 2003 VA examination report indicates 
that it is impossible to determine the etiology of the 
veteran's vision loss.  Both Dr. Zalaznick and Dr. Berger 
stated that the veteran's vision loss is likely to be caused 
by a trauma such as the airplane crash.  Dr. Zalaznick stated 
in September 2002 that the veteran's vision loss is 
consistent with trauma and does not represent a macular 
degenerative lesion starting at age 25.

The Board finds the additional evidence to be new in that it 
has not been previously considered.  The Board also finds 
this evidence to be material.  The April 2002 VA examination, 
and both Dr. Zalaznick's and Dr. Berger's opinions are that 
the veteran's vision loss is likely related to trauma such as 
the airplane crash in 1944.  This evidence directly addresses 
the specified reasons for the earlier denial of service 
connection and directly addresses an unestablished fact that 
is necessary for the claim to be substantiated.  Accordingly, 
the Board concludes that the appellant has submitted evidence 
that is new and material, and the claim for service 
connection for macular degeneration of the left eye is 
reopened.

II.  Entitlement to service connection for macular 
degeneration of the left eye

Since the veteran's claim for service connection for macular 
degeneration of the left eye has been reopened, the Board 
must address the merits of this issue.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records confirm that the 
veteran was involved in a plane crash in August 1944.  He 
suffered injuries and burns as a result of the plane crash.  
The veteran's separation examination in 1945 does not 
indicate any loss of vision or other eye disabilities.

The veteran underwent a VA examination in April 2002.  The 
examiner noted the veteran's decreased vision in the left eye 
and offered his opinion that it was secondary to macula scar, 
which is consistent with old trauma.  Both Dr. Zalaznick and 
Dr. Berger agreed that the veteran's disability is most 
likely related to trauma, specifically the plane crash from 
1944.  Dr. Zalaznick specifically stated that the veteran's 
vision loss does not represent a macular degenerative lesion 
starting at age 25.  In other words, the disability did not 
begin in 1949 when it was first noted on an examination.  The 
veteran was provided a second VA examination in March 2003  
The examiner was unable to determine an etiology for the 
veteran's vision loss..  

Based on the above, the Board finds that service connection 
is warranted for the veteran's macular degeneration of the 
left eye.  The service medical records are clear that the 
veteran was injured in a place crash in service.  The April 
2002 VA examiner, Dr. Zalaznick, and Dr. Berger all are of 
the opinion that the veteran's vision loss is related to 
trauma.  Dr. Zalaznick states that the disability is not one 
that would have begun at age 25, but is related to trauma.  
The only contrary opinion is the March 2003 VA examination 
where the examiner states that it is impossible to determine 
the etiology of the veteran's vision loss.  The Board will 
grant service connection for macular degeneration in the left 
eye based on the three opinions that relate this condition to 
trauma suffered in service.  The Board finds that these three 
opinions carry more weight than the single VA examination 
indicating the difficulty of determining an etiology.  
Accordingly, the preponderance of the evidence supports a 
grant of service connection for the veteran's macular 
degeneration of the left eye.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from granting entitlement to service connection for 
macular degeneration of the left eye.  This is so because the 
Board is taking action favorable to the appellant by granting 
the claim on appeal in full.  Granting the claim at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for macular degeneration of the 
left eye, and the claim is reopened.

Service connection for macular degeneration of the left eye 
is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



